Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et al. (US 20180128919 A1).
Re claim 1, Ichikawa discloses a laser distance measuring apparatus comprising: 
a laser beam generator that emits a laser beam (Ichikawa: Fig. 18, phototransmitter system); 
a light receiver that receives a reflected light of the laser beam reflected by an object, and outputs a light receiving signal (Ichikawa: Fig. 18, photoreceptor system); 
a time measuring device that measures, with a time resolution, a light receiving time which is a time from a time point when the laser beam generator emits the laser beam to a time point when the light receiver outputs the light receiving signal (Ichikawa: Fig. 18, control system; Fig. 24, step U3); and 
a distance calculator that calculates an object distance which is a distance to the object, based on the measurement result of the light receiving time by the time measuring device (Ichikawa: Fig. 18, control system; Fig. 24, steps U3 and U4), 
wherein the distance calculator changes the time resolution of the time measuring device used for calculation of the object distance, based on detection information (Ichikawa: Fig. 18, control system; Fig. 24, steps U4 and U6).
Re claim 2, Ichikawa discloses that the detection information is at least one of the light receiving time, a time change of the light receiving time, a speed of a vehicle on which the laser distance measuring apparatus is mounted, an acceleration of the vehicle, and an inclination of the vehicle.
Re claim 3, Ichikawa discloses 
wherein the detection information is the light receiving time (Ichikawa: Fig. 24, step U4, range R’ calculated from Tp and Tv), and 
wherein the distance calculator enlarges the time resolution as the measured light receiving time becomes long (Ichikawa: Fig. 24, step U6).
Re claim 4, Ichikawa discloses 
wherein the detection information is the light receiving time (Ichikawa: Fig. 24, step U4, range R’ calculated from Tp and Tv), and 
wherein the distance calculator enlarges the time resolution, when the time measuring device cannot measure the light receiving time (Ichikawa: Fig. 24, step U6).
Re claim 5, Ichikawa discloses 
wherein the detection information is the light receiving time (Ichikawa: Fig. 24, step U4, range R’ calculated from Tp and Tv), and 
wherein by referring to a resolution setting data in which setting value of the time resolution is preliminarily set in each of a plurality of divided regions in which a possible range of the light receiving time is divided, the distance calculator sets the time resolution of the divided region corresponding to the measured light receiving time (Ichikawa: Fig. 24, step U6).
Re claim 6, Ichikawa discloses 
wherein the detection information is the light receiving time (Ichikawa: Fig. 24, step U4, range R’ calculated from Tp and Tv), and 
wherein the distance calculator changes the time resolution so that a value obtained by adding a margin time to the measured light receiving time becomes a maximum measurable light receiving time (Ichikawa: Fig. 24, step U6; paragraph [0049]).
Re claim 7, Ichikawa discloses 
wherein the detection information is the light receiving time (Ichikawa: Fig. 24, step U4, range R’ calculated from Tp and Tv), and 
wherein the distance calculator changes the time resolution at this time measurement, based on the light receiving time measured immediately before (Ichikawa: Fig. 24, step U6, method performed in a loop so that it is updated until the measurement is terminated).

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482